Citation Nr: 1342249	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating evaluation for patellar tendon rupture, right knee, postoperative with degenerative joint disease (right knee disorder), in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in his substantive appeal, the Veteran requested a Board hearing by videoconference.  The RO notified the Veteran that a hearing had been scheduled for January 2013 in a December 2012 letter addressed to the Veteran's last known address.  The Veteran then signed and submitted a request to cancel his hearing in December 2012.  Accordingly, the Board may proceed to a decision without prejudice to the Veteran.  See 38 C.F.R. § 20.704.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 

FINDING OF FACT

The Veteran's service-connected right knee disorder is shown to be productive of painful range of motion, with flexion limited to 80 degrees.   


CONCLUSION OF LAW

The criteria for an assignment of an evaluation in excess of 10 percent for the Veteran's service-connected right knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a including Diagnostic Codes 5010-5260 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The notice should be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, VA's duty to notify has been satisfied by the notice letter sent to the Veteran in March 2008.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service treatment records and pertinent post-service medical records are associated with the claims file and were reviewed by both the RO and the Board in connection with the claim. 

The Board notes that the Veteran's VA medical records show that in November 2007, a nurse practitioner, H.J. (initials used to protect privacy), noted that she gave the Veteran a letter for use in connection with his VA benefits claim.  This letter is not associated with the claims file.  However, the Board finds that as the letter was given to the Veteran, it was the Veteran's responsibility to submit the letter to VA.  As such, the Board finds that it may move forward with the Veteran's appeal without prejudice to the Veteran.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (the duty to assist is a two-way street).  Further, the Veteran has not identified any outstanding records that are relevant to the issues being decided herein.  

In addition, the Veteran was afforded VA examinations in April 2008 and January 2011 in connection with his increase rating claim for his right knee disorder.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2008 and January 2011 examinations were adequate, as the examiners conducted interviews and examinations of the Veteran.  All relevant testing, to include x-rays, were performed at both examinations.  While review of the Veteran's claims file is not necessary for an increase rating examination, the January 2011 examiner reviewed the Veteran's medical records.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran has appealed the assignment of a 10 percent evaluation for the right knee disability.  The 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of extension or instability/subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.

Here, the RO has changed diagnostic codes.  Initially, the Veteran was rated under diagnostic code 5257.  However, reading from the body of the prior rating decision, it is clear that the compensable rating was based upon painful/limited motion rather than instability.  As such, there was an acceptable change in the diagnostic code.

The Veteran contends that his service-connected right knee disorder has worsened and as such, his current disability rating of 10 percent does not accurately reflect the severity of his symptoms.  The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010-5260.  He was assigned a 10 percent rating by the RO based upon objective evidence of painful range of motion, which included limited flexion of the knee to 80 degrees.

Review of the Veteran's VA medical records within the relevant time period show that the Veteran did report pain and stiffness in his right knee.  In November 2007 the Veteran presented to his doctor in connection with his claim.  He reported pain that was a "5" on a scale of 1 to 10, stiffness, and aches associated with weather and prolonged sitting.  He denied locking or giving way of the knee.  In April 2008, he was noted to have degenerative arthritis and chronic pain.  He reported difficulties with walking and climbing stairs.  His doctor recommended that the Veteran avoid walking, jumping, or stressful activities as well as climbing stairs repeatedly.  In June 2008 the Veteran was diagnosed with internal derangement of the knee.

The Veteran was afforded a VA examination in April 2008.  At that examination the Veteran reported increased pain (a "7" on a scale of 1 to 10 occurring 4 to 5 days per week), locking of the knee, and edema.  He was taking Tylenol and Motrin for pain and stated that he had discontinued his physical therapy due to pain.  Aggravating factors for his knee difficulties were reported as driving for more than 5 to 10 minutes; cold, rainy weather; stairs; and walking distances greater than a half mile.  The Veteran told the examiner that he worked as an ROTC instructor and that his work was affected by his right knee disorder in that the ROTC center was located in the basement of a school building.  Therefore, he had to climb stairs 5 to 6 times per day; something he delayed at times due to his knee disorder.  He also reported missing 4 days of work as a result of knee related issues.  

Upon examination, the examiner found that the Veteran could walk 6 yards without limp or device (although the Veteran was wearing knee braces during the examination).  His flexion was 0 to 125 degrees, with discomfort from 90 to 125 degrees.  Upon repetition, the Veteran was noted to experience increased pain, but there was no change in range of motion.  The Veteran's knee was also noted to be stable.  Lachman, McMurray, and medial and lateral collateral ligament testing, all yielded negative results.  The examiner also noted that pain was the only DeLuca criteria present.  X-rays taken during this examination showed degenerative arthritis of the right knee.  
 
The Veteran underwent a VA examination in connection with his claim in January 2011.  At that examination the Veteran reported progressive symptoms as well as treatment, which included the use of Tylenol, Motrin, Naproxen, corrective shoes, an orthotic inset, and knee braces.  He also reported experiencing instability, giving way, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He told the examiner that he was unable to walk for more than a few yards or stand for more than a few minutes.  Upon examination, the examiner noted that the Veteran had an antalgic gait with poor propulsion.  He found crepitus, tenderness, pain at rest, abnormal motion, guarding of movement, and abnormal patellar tracking.  However, knee clicking, grinding, instability, and meniscus abnormality were not found.  The Veteran had flexion to 80 degrees, with objective evidence of pain.  There were no additional limitations upon repetition.  Ankylosis was not found.  The examiner ordered x-rays, which revealed mild degenerative changes in the right knee with no fracture or dislocation.  At this examination, the Veteran reported a 3 week absence from work as an ROTC instructor due to stiffness in his knee.  The examiner found that the Veteran's right knee disorder had significant effects on his employment as the Veteran may not tolerate squatting, crawling, climbing, kneeling, high impact activities such as running or jumping, prolonged weight bearing activities, or quick lateral movements.

After a review of the evidence of record, the Board finds that an increase rating for the Veteran's right knee disorder is not warranted.  The Veteran's examinations show painful range of motion, with a limitation of flexion at 80 degrees, thus warranting a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the appellant had pain on motion, such pain did not functionally limit flexion to less than 45 degrees.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 45 degrees.  Rather, the examinations disclosed that he retained useful flexion that was better than 45 degrees.

There are numerous Diagnostic Codes (DCs) which are potentially applicable to the evaluation of a knee disability.  DC 5256 is utilized for evaluation of ankylosis or the functional equivalent; here, as the Veteran has retained motion in his right knee, this Code is not applicable.  Similarly, DC 5258 and 5259, which evaluate impairment of the semilunar cartilage, or menisci are not for application here as no such injury or disability is identified or alleged.  Further, while evaluations under DC 5262 may be based in part upon a knee disability, the underlying impairment must be related to tibia or fibula impairment.  Here, again, there is no such injury of record.  38 C.F.R. § 4.71a. 

DC 5257 evaluates disabilities of the knee based upon the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation. Moderate impairment warrants 20 percent and a 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, DC 5257.  Both the April 2008 and January 2011 examiners found no evidence of instability in the Veteran's right knee upon examination.  We conclude that despite the Veteran's report of instability, the more probative evidence establishes that he does not have instability and a separate evaluation is not warranted. 

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report the symptoms he experienced as a result of his right knee disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

Although he is competent to report worsening of symptoms and instablity, the Board finds that the April 2008 and January 2011 VA examiners performed adequate evaluations and testing on the Veteran's right knee and used their medical education, experience, and training to report on the current condition of the Veteran's right knee disorder.  Due to this education, experience and training, the Board finds the Veteran's VA examination reports more probative and credible in assessing the severity and manifestation of his right knee disorder.  As such, the Board finds that the Veteran does not have instability of the right knee.

Limitation of extension is rated under DC 5261.  A noncompensable evaluation is assigned for limitation of extension to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  .  38 C.F.R. § 4.71a , DC 5261. A separate evaluation for limitation of extension is not warranted.  No limitation of motion in extension was identified on examination and there is no lay evidence of limitation of extension.  Therefore, a separate rating under DC 5261 is not warranted.

Based upon guidance by Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the appeal period and an increased evaluation for any portion of the appeal period is not warranted at any time.  

 Extra-schedular Rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right knee disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes pain, stiffness, and some limitation of motion.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disorder under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

Total Disability Rating Based On Individual Unemployability

Lastly, the Board notes that the Veteran has not claimed that his right knee disorder renders him unemployable.  The record also does not show that his disability prevents him from obtaining or maintaining employment.  While the Veteran reported that he missed 3 weeks of work as a result of his injury, he is still working.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An increased rating evaluation for patellar tendon rupture, right knee, postoperative with degenerative joint disease (right knee disorder), in excess of 10 percent is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


